Exhibit 10.3

DUKE ENERGY CORPORATION

EXECUTIVE CASH BALANCE PLAN

As Amended and Restated Effective July 2, 2012

ARTICLE I

PURPOSE OF PLAN

The purpose of the Duke Energy Corporation Executive Cash Balance Plan (the
“Plan”) is to provide additional retirement benefits for a select group of
management or highly compensated employees. The Plan originally was effective as
of January 1, 1997 and was amended thereafter from time to time. Effective
January 1, 1999, the Plan replaced the PanEnergy Corp Key Executive Retirement
Benefit Equalization Plan and all benefits provided thereunder were provided in
accordance with the terms set forth herein. The Plan is intended to be a
non-qualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and shall be so interpreted and
administered. Effective August 26, 2008, the Plan was amended and restated in
its entirety in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Effective on July 2, 2012, the Plan is hereby
amended and restated in its entirety, as set forth herein, to reflect the
participation by, and assumption of the obligations of, certain individuals who
(i) as of January 8, 2011 served on the Progress Energy, Inc. Senior Management
Committee, (ii) participated in or, but for the service eligibility
requirements, would have participated in the Amended and Restated Supplemental
Senior Executive Retirement Plan of Progress Energy, Inc. (the “Progress
Nonqualified Plan”), and (iii) were employees of Progress Energy, Inc., or its
affiliates, in each case immediately prior to the Progress Merger Effective Time
(as defined in Exhibit A).

The Plan was divided into two separate parts, one of which is referred to herein
as “Part I” and the other is referred to herein as “Part II.” Any “amounts
deferred” under the Plan in taxable years beginning before January 1, 2005
(within the meaning of Section 409A of the Code) and any earnings thereon shall
be governed by the terms of Part I of the Plan, as set forth herein. It is
intended that such amounts and the earnings thereon shall be exempt from the
application of Section 409A of the Code. Nothing contained herein is intended to
materially enhance a benefit or right existing under Part I of the Plan as of
October 3, 2004, or add a new material benefit or right to Part I of the Plan.
As of January 1, 2005 (“Effective Date”), Part I of the Plan was frozen, and
neither the Company, its affiliates nor any individual shall make or permit to
be made any additional contributions or deferrals under Part I of the Plan
(other than earnings) on or after that date.

Any “amounts deferred” in taxable years beginning on or after January 1, 2005
(within the meaning of Section 409A of the Code) and any earnings thereon shall
be governed by the terms and conditions of Part II of the Plan, as set forth
herein. To the extent that any of those amounts were credited under the Plan
prior to the Effective Date (the “Transferred Amounts”), then the Committee
shall transfer the Transferred Amounts from Part I of the Plan to Part II of the
Plan and credit those amounts to the appropriate bookkeeping accounts under Part
II of this Plan, as selected by the Committee in its sole discretion. As a
result of such transfer and crediting, all of the Company’s obligations and
Participant’s rights with respect to the Transferred Amounts under Part I of the
Plan, if any, shall automatically be extinguished and become obligations and
rights under Part II of this Plan without further action. For purposes of
clarity, the obligations assumed from the Progress Nonqualified Plan shall be
governed by the terms and conditions of Part II of the Plan, as set forth
herein.



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Wherever used herein, a pronoun or adjective in the masculine gender includes
the feminine gender, the singular includes the plural, and the following terms
have the following meanings unless a different meaning is clearly required by
the context. Additional terms are defined in Section 6.9 of the Plan.

2.1 “Affiliated Group” shall mean, except as otherwise provided in Exhibit A,
the Company and all entities with whom the Company would be considered a single
employer under Sections 414(b) and 414(c) of the Code, provided that in applying
Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Section 414(b) of the Code, the term “at least 45 percent”
is used instead of “at least 80 percent” each place it appears in Code
Section 1563(a)(1), (2), and (3), and in applying Treasury Regulation
Section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of Section 414(c),
the term “at least 45 percent” is used instead of “at least 80 percent” each
place it appears in that regulation. Such term shall be interpreted in a manner
consistent with the definition of “service recipient” contained in Section 409A
of the Code.

2.2 “Beneficiary” means, except as otherwise provided in Exhibit A, the person
or persons designated by a Participant, or by another person entitled to receive
benefits hereunder, to receive benefits following the death of such person.

2.3 “Board of Directors” means the Board of Directors of Duke Energy
Corporation.

2.4 “Change in Control” shall be deemed to have occurred upon:

(a) an acquisition subsequent to the Effective Date hereof by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of Duke Energy Corporation or (B) the combined voting power of the then
outstanding voting securities of Duke Energy Corporation entitled to vote
generally in the election of directors; excluding, however, the following:
(1) any acquisition directly from Duke Energy Corporation, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Duke Energy
Corporation, (2) any acquisition by Duke Energy Corporation and (3) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by Duke Energy Corporation or its affiliated companies;

(b) during any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board of Directors (and any new directors whose election by the
Board of Directors or nomination for election by the Duke Energy Corporation’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was so approved) cease for
any reason (except for death, disability or voluntary retirement) to constitute
a majority thereof;

 

2



--------------------------------------------------------------------------------

(c) the consummation of a merger, consolidation, reorganization or similar
corporate transaction, which has been approved by the shareholders of Duke
Energy Corporation, whether or not Duke Energy Corporation is the surviving
corporation in such transaction, other than a merger, consolidation, or
reorganization that would result in the voting securities of Duke Energy
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of Duke Energy Corporation (or such surviving entity) outstanding
immediately after such merger, consolidation or reorganization;

(d) the consummation of (A) the sale or other disposition of all or
substantially all of the assets of Duke Energy Corporation or (B) a complete
liquidation or dissolution of Duke Energy Corporation, which has been approved
by the shareholders of Duke Energy Corporation; or

(e) adoption by the Board of Directors of a resolution to the effect that any
Person has acquired effective control of the business and affairs of Duke Energy
Corporation.

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

2.6 “Committee” means the Compensation Committee of the Board of Directors or
its delegate.

2.7 “Company” means Duke Energy Corporation and its affiliated companies.

2.8 “Compensation” means “Compensation” as defined in the Retirement Cash
Balance Plan but without regard to the limitations of Code Section 401(a)(17)
and including Employee deferrals (except for deferrals of long-term incentive
awards) under the Duke Energy Corporation Executive Savings Plan.

2.9 “Employee” means a person employed by the Affiliated Group.

2.10 “Equalization Plan” means the PanEnergy Corp Key Executive Retirement
Benefit Equalization Plan as it existed on December 31, 1998.

2.11 “Interest Credit” means an amount credited pursuant to Section 4.4 of the
Plan.

2.12 “Interest Factor” means the interest rate determined by the formula (1 +
i), raised to the one-twelfth (1/12th) power, minus one (1), where “i” equals
the yield on 30-year Treasury Bonds as published in the Federal Reserve
Statistical Release H.15 for the end of the third full business week of the
month prior to the beginning of the calendar quarter for which the monthly
accrual is being applied, but not more than an annual percentage rate of nine
percent (9%) and not less than an annual percentage rate of four percent (4%).

2.13 “Make-Whole Benefit” means the benefit provided pursuant to Section 4.2 of
the Plan.

 

3



--------------------------------------------------------------------------------

2.14 “Participant” means an Employee who is entitled to receive benefits from
the Plan.

2.15 “Part I” and “Part II” of the Plan are defined in Article I.

2.16 “Pay Credit” means a credit that is added to a Participant’s Make-Whole
Account pursuant to Section 4.2.

2.17 “Plan” means the Duke Energy Corporation Executive Cash Balance Plan.

2.18 “Retirement Cash Balance Plan” means (i) for purposes of Part I, the Duke
Energy Retirement Cash Balance Plan as in effect on October 3, 2004, without
giving effect to amendments adopted thereafter, and (ii) for purposes of Part
II, the Duke Energy Retirement Cash Balance Plan as in effect from time to time.
For a Progress Nonqualified Plan Participant (as defined in Section 3.3),
Retirement Cash Balance Plan also means, for periods on and after the Progress
Merger Effective Time (as defined in Exhibit A), the Progress Qualified
Retirement Plan (as defined in Exhibit A).

2.19 “Separation from Service” shall mean a termination of employment with the
Affiliated Group in such a manner as to constitute a “separation from service”
as defined under Section 409A of the Code. To the extent permitted by
Section 409A of the Code, the Committee retains discretion, in the event of a
sale or other disposition of assets, to specify whether a Participant who
provides services to the purchaser immediately after the transaction has
incurred a Separation from Service.

2.20 “Specified Employee” shall mean, as of any date, a “specified employee”, as
defined in Section 409A of the Code (as determined under the Company’s policy
for identifying specified employees on the relevant date), of the Company or any
entity which would be considered to be a single employer with the Company under
Section 414(b) or Section 414(c) of the Code.

2.21 “Supplemental Credit” means a credit that is added to a Participant’s
Supplemental Account pursuant to Section 4.3.

2.22 “Supplemental Benefit” means the benefit provided under Section 4.3 of the
Plan.

2.23 “Supplemental Retirement Plan” means the Supplemental Retirement Plan for
Employees of Duke Power Company as it existed on December 31, 1996.

2.24 “Supplemental Security Plan” means the Duke Power Company Supplemental
Security Plan as it existed on December 31, 1996.

ARTICLE III

ELIGIBILITY

3.1 General Rule. Any Employee designated by the Committee shall be eligible to
participate in the Plan and shall remain eligible as long as he continues to be
an Employee or, except for a Progress Nonqualified Plan Participant, until
designated ineligible by the Committee. Notwithstanding the foregoing, an
Employee who is not a member of a “select group of management or highly
compensated employees” within the meaning of ERISA, may

 

4



--------------------------------------------------------------------------------

not participate in the Plan. Participants shall not receive any benefits under
the terms of the Supplemental Retirement Plan, the Supplemental Security Plan or
the Equalization Plan. For purposes of clarity, the eligibility rules of Article
III are subject to amendment as provided in Article VIII.

3.2 Former Employees. Former Employees, (i) whose Company employment terminated
before January 1, 1997, and who had accrued benefits under the Supplemental
Retirement Plan or Supplemental Security Plan, or (ii) whose Company employment
terminated before January 1, 1999, and who had accrued benefits under the
Equalization Plan, will receive payment, or will continue to receive payment, of
such benefits under the terms of such plans. Such former Employees will not
participate in this Plan.

3.3 Progress Nonqualified Plan Participants. Effective as of the Progress Merger
Effective Time, each individual who (i) as of January 8, 2011 served on the
Progress Energy, Inc. Senior Management Committee, (ii) participated in or, but
for the service eligibility requirements, would have participated in the
Progress Nonqualified Plan, and (iii) was an employee of Progress Energy, Inc.,
or its affiliates, in each case immediately prior to the Progress Merger
Effective Time (each, a “Progress Nonqualified Plan Participant”) shall be
eligible to participate in the Plan as of the Progress Merger Effective Time and
shall remain eligible as long as he continues to be an Employee. A Progress
Nonqualified Plan Participant who incurs a Separation from Service shall not be
eligible to participate again in the Plan upon reemployment with the Company
unless and until designated by the Committee as eligible to participate in the
Plan following such reemployment. The obligations and rights of the Progress
Nonqualified Plan Participants under the Progress Nonqualified Plan shall
automatically be extinguished as of the Progress Merger Effective Time and shall
become obligations and rights under this Plan, as set forth herein. For purposes
of clarity, the obligations and rights of participants in the Progress
Nonqualified Plan other than the Progress Nonqualified Plan Participants shall
not become obligations or rights under this Plan.

ARTICLE IV

BENEFITS

4.1 General Rule. The Plan provides a Make-Whole Benefit and may provide a
Supplemental Benefit. Each Participant shall have a Make-Whole Account (with an
opening balance of zero dollars ($0.00)), which is a bookkeeping account
established under this Plan and shall be eligible for a Make-Whole Benefit. The
Committee will determine whether a Participant is to be eligible for a
Supplemental Benefit, in which case a “Supplemental Account,” which is a
bookkeeping account, shall be established.

4.2 Pay Credits to the Make-Whole Account. Under the Make-Whole Benefit, for any
month that a Participant is eligible to participate in this Plan, the
Participant’s Make-Whole Account shall receive a Pay Credit equal to the excess,
if any, of (a) the pay credit that would have been provided under the Retirement
Cash Balance Plan for the month if the Retirement Cash Balance Plan used the
definition of Compensation set forth herein and, to the extent determined by the
Committee from time to time, other types of excluded pay were treated as
eligible compensation under such Plan; over (b) the pay credit for the month
that is actually made to the Participant’s account under the Retirement Cash
Balance Plan. A Participant, while “Disabled” as defined in the Retirement Cash
Balance Plan and continuing to receive pay credits to the Participant’s account
under the Retirement Cash Balance Plan, shall continue to receive

 

5



--------------------------------------------------------------------------------

Pay Credits to the Participant’s Make-Whole Account determined on the same basis
as his continued pay credits under the Retirement Cash Balance Plan, and based
upon his eligible Compensation. In addition, the Make-Whole Benefit provides a
Pay Credit to the Participant’s Make-Whole Account equal to any reduction in a
benefit under the Retirement Cash Balance Plan (for purposes of clarity, note
that this includes the Progress Energy Pension Plan) resulting from the
limitations imposed by Section 415 of the Code. Where an opening account balance
under the Retirement Cash Balance Plan has been established for a Participant,
the Committee, in its sole discretion, may establish an opening balance for the
Participant’s Make-Whole Account that is designed to provide a transition
benefit comparable to the benefit provided through the Retirement Cash Balance
Plan opening account balance, but without regard to the limitations imposed by
Sections 401(a)(17) or 415 of the Code. If the value of the benefit which a
vested Participant had accrued under the Supplemental Retirement Plan as of
December 31, 1996, is greater than the value of the Participant’s Make-Whole
Account on the date the Participant retires, such higher value shall apply.

4.3 Supplemental Credits. A Participant’s Supplemental Account shall receive
such Supplemental Credits, in such amounts and at such times, as the Committee,
in its sole discretion, may determine. Supplemental Credits may include, but are
not limited to, an opening account balance or a one-time credit in recognition
of the December 31, 1998, discontinuance of supplemental pay credits.
Notwithstanding Sections 4.3 and 4.4 to the contrary, the Minimum Benefit
feature of Section 4.3(e) of the Plan, as in effect prior to January 1, 1999, is
preserved herein and incorporated by reference.

4.4 Interest Credits. An Interest Credit will be added to a Participant’s
Make-Whole Account and to a Participant’s Supplemental Account as of the end of
each calendar month ending prior to the month in which the respective account is
fully distributed or forfeited. The amount of the Interest Credit for a month
will equal the balance of the respective account as of the end of the prior
month (after adding any Pay Credit, Supplemental Credit and Interest Credit for
the prior month and subtracting any payment or forfeiture for the prior month)
multiplied by the Interest Factor for the month. Notwithstanding the foregoing,
and for purposes of Part I only, Interest Credits to the Supplemental Account of
a Participant whose employment with the Company terminates before attaining the
earliest retirement age under the Retirement Cash Balance Plan will be suspended
beginning with the month during which employment terminates and will not resume
until the month following the month during which payment of the Supplemental
Benefit commences.

ARTICLE V

VESTING

5.1 General Rule. Unless the Committee provides otherwise for a particular
Participant at the time the Participant initially becomes eligible to
participate in the Plan or at the time of an award of a particular Supplemental
Credit (and any Interest Credits thereto), a Participant will become fully
vested in the Participant’s Make-Whole Account and the Participant’s
Supplemental Account, if any, when (i) the Participant becomes vested under the
Retirement Cash Balance Plan, or (ii) the Participant’s employment with the
Company terminates on account of the Participant’s death or the Participant
having become “Disabled”, as defined in the Retirement Cash Balance Plan. If a
Participant’s employment with the Company terminates and the Participant is not
fully vested, the unvested portion of the Participant’s Make-Whole Account and
of the Participant’s Supplemental Account, if any, shall be immediately

 

6



--------------------------------------------------------------------------------

forfeited and no benefit under the Plan shall be paid with respect thereto.
Notwithstanding the foregoing, a Progress Nonqualified Plan Participant shall
become vested in, and entitled to a benefit under, the Plan after completing:
(a) 10 years of Service (as defined in Exhibit A) and (b) three years of
employment at the level of “Senior Vice President and above,” which shall
include (I) for periods prior to the Progress Merger Effective Time, employment
with Progress Energy, Inc. and its affiliates at the Senior Vice President and
above level, and (II) for periods after the Progress Merger Effective Time, any
employment with the Company.

5.2 Prior Supplemental Credits. Notwithstanding the foregoing, any one-time
Supplemental Credit to a Participant’s Supplemental Account that is made in
recognition of the December 31, 1998 discontinuance of supplemental pay credit,
and any Interest Credits thereon, shall not vest, and shall be forfeited if the
Participant’s employment with the Company terminates before January 1, 2004,
unless such employment termination is on account of the Participant’s retirement
under the Retirement Cash Balance Plan, death, or the Participant having become
“Disabled,” as defined in the Retirement Cash Balance Plan, or unless such
employment termination is by the Company other than for “cause”. The Company
shall have “cause” to terminate the Participant’s employment upon (a) the
willful and continued failure by the Participant to substantially perform his
employment duties (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness) after demand for substantial
performance is delivered by the Company, specifically identifying the manner in
which the Company believes the Participant has not substantially performed his
duties, or (b) the willful engaging by the Participant in misconduct which is
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section, no act, or failure to act, on the Participant’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company.

5.3 Change in Control. In the event of a Change in Control, all Participant
accounts under the Plan shall become fully and immediately vested and
non-forfeitable and shall thereafter be maintained and paid in accordance with
the terms of this Plan.

ARTICLE VI

PAYMENT OF BENEFITS

6.1(a) Timing of Payments Under Part I. For purposes of Part I of the Plan, a
Participant whose Company employment terminates prior to the Participant’s
earliest retirement age under the Retirement Cash Balance Plan will receive, or
will begin to receive, payment of his vested Make-Whole Account and his vested
Supplemental Account, if any, as soon as administratively feasible following the
month in which the Participant attains age 55. A Participant whose Company
employment terminates after the Participant’s earliest retirement age under the
Retirement Cash Balance Plan will receive, or will begin to receive, payment of
his vested Make-Whole Account and his vested Supplemental Account, if any, as
soon as administratively feasible following the month in which the Participant’s
employment terminates. However, a Participant, while “Disabled” (as defined in
the Retirement Cash Balance Plan) and continuing to receive pay credits to the
Participant’s account under the Retirement Cash Balance Plan, shall not receive
payment of benefits during the period the Participant receives such pay credits.
Any other Participant whose Company employment terminates and whose Make-Whole
Account and Supplemental Account, if any, have a combined balance, as of the
last day of the month during which employment terminated, of less than $25,000,
will receive payment of his

 

7



--------------------------------------------------------------------------------

vested Make-Whole Account and his vested Supplemental Account, if any, in a
single sum, as soon as administratively feasible following the month in which
the Participant’s employment with the Company terminates.

6.1(b) Timing of Payments Under Part II. Except as otherwise provided in
Section 6.9, for purposes of Part II of the Plan, and subject to Section 6.5, a
Participant whose Company employment terminates on or after December 31, 2006
will receive, or will begin to receive, payment of his vested Make-Whole Account
and his vested Supplemental Account, if any, within 60 days after Separation
from Service.

6.2(a)(1) Election of Form of Benefit Under Part I. With respect to Part I of
the Plan, each Participant has been provided the opportunity to elect from among
the forms of benefit payment specified in Section 6.2(b)(1) the manner in which
such Participant’s vested Make-Whole Account and his vested Supplemental
Account, if any, shall be paid. A Participant may change his form of benefit
payment election under Part I of the Plan at any time, and from time to time, by
completing such form as the Committee provides and filing the completed form
with the Committee. No such change shall become effective unless and until the
Participant has continued in employment with the Company for at least one year
from the date on which the Committee receives notification of the change.

6.2(a)(2) Election of Form of Benefit Under Part II. With respect to Part II of
the Plan, no later than December 31, 2008 (or such earlier date set by the
Committee), each Participant must elect from among the forms of benefit payment
specified in Section 6.2(b)(2) the manner in which such Participant’s vested
Make-Whole Account and his vested Supplemental Account, if any, shall be paid.
The election described in this Section 6.2(a)(2) shall be subject to such terms
and conditions as the Committee may specify in its sole discretion and shall be
consistent with the terms of Notice 2007-86 and the applicable proposed and
final Treasury Regulations issued under Section 409A of the Code. To the extent
that a Participant does not designate the manner in which such Participant’s
vested Make-Whole Account and his vested Supplemental Account, if any, shall be
paid as provided in this Section 6.2(a)(2) (or such designation does not comply
with the terms of Part II of the Plan), such accounts shall be paid in a single
lump sum. Notwithstanding anything contained in the Plan to the contrary, except
Section 6.2(d) or Section 6.9, or any other plan, policy, practice or program,
contract or agreement with the Company or the Affiliated Group (unless otherwise
specifically provided therein in a specific reference to this Plan), a
Participant who becomes eligible to participate in the Plan after December 31,
2008 shall have no right to choose a form of payment for his accounts, and,
instead, his vested Make-Whole Account and his vested Supplemental Account, if
any, shall be paid in a single lump sum.

6.2(b)(1) Forms of Benefit Under Part I. The forms of benefit payment available
under Part I of the Plan are:

 

  (A) single lump sum payment;

 

  (B) monthly payments for three years;

 

  (C) monthly payments for ten years; and

 

  (D) monthly payments for fifteen years.

 

8



--------------------------------------------------------------------------------

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect unless otherwise expressly provided by the Plan.

6.2(b)(2) Forms of Benefit Under Part II. Except as otherwise provided in
Section 6.9, the forms of benefit payment available under Part II of the Plan
are:

 

  (A) single lump sum payment;

 

  (B) monthly payments for two to ten years; and

 

  (C) monthly payments for fifteen years.

At such time as benefits under the Plan become payable with respect to a
Participant, such benefits shall be paid in accordance with the benefit payment
form then in effect unless otherwise expressly provided by the Plan.

6.2(c) Calculation of Installment Payments. In the event of monthly installment
payments, the amount of the payment for a particular month shall be calculated
as follows:

 

Monthly amount =   

V

        N     

where

N represents the number of months remaining in the payment term and

V represents the sum of the balance of the Participant’s Make-Whole Account and
the balance of the Participant’s Supplemental Account, if any, determined as of
the end of the prior month after adding any Pay Credits, Supplemental Credits
and Interest Credits for the prior month and subtracting any payment or
forfeiture for the prior month.

6.2(d) Forms of Benefit – Supplemental Account. Notwithstanding any other
provision of the Plan, prior to making a Supplemental Credit, the Committee may
provide that the portion of the Participant’s vested Supplemental Account that
is attributable to such Supplemental Credit shall be distributed in any benefit
payment form specified in advance by the Committee.

6.3 Payments in Cash. Any benefit payment due under the Plan shall be paid in
cash.

6.4 Financial Hardship. Upon written request by a Participant, the Committee may
distribute to a Participant who is receiving a monthly payment form of
distribution, such amount of the remaining balance of the Participant’s vested
Make-Whole Account and vested Supplemental Account, if any, which the Committee
determines is necessary to provide for a financial hardship suffered by the
Participant. For purposes of Part I of the Plan, the term “financial hardship”
shall mean a severe financial hardship as determined under federal income tax
law, regulations and rulings which are applicable to non-qualified deferred
compensation plans. For purposes of Part II of the Plan, the term “financial
hardship” shall mean an “unforeseeable emergency” as defined under Section 409A
of the Code. Payment shall be made within 60 days following the determination
that a withdrawal shall be permitted under this Section, or such later date as
may be required under Section 6.5.

 

9



--------------------------------------------------------------------------------

6.5 Mandatory Six-Month Delay Under Part II. Except as otherwise provided in
Sections 6.6(a), 6.6(b) and 6.9, and to the extent required under Section 409A
of the Code, with respect to any Participant who is a Specified Employee as of
his or her Separation from Service, the payment of benefits from Part II of the
Plan that are otherwise payable pursuant to the Participant’s Separation from
Service shall commence within 60 days after the first business day of the
seventh month following such Separation from Service (or if earlier, upon the
Participant’s death).

6.6 Discretionary Acceleration of Payment. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment of benefits under Part II of the Plan as
provided in this Section. The provisions of this Section are intended to comply
with the exception to accelerated payments under Treasury Regulation
Section 1.409A-3(j) and shall be interpreted and administered accordingly.
Except as otherwise specifically provided in Part II of this Plan, the Committee
may not accelerate the time or schedule of any payment or amount scheduled to be
paid under the Plan within the meaning of Section 409A of the Code.

(a) Domestic Relations Order. The Committee may, in its sole discretion,
accelerate the time or schedule of a payment under Part II of the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).

(b) Employment Taxes. The Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under Part II of the Plan to
pay the Federal Insurance Contributions Act (FICA) tax imposed under Sections
3101, 3121(a), and 3121(v)(2) of the Code, or the Railroad Retirement Act (RRTA)
tax imposed under Sections 3201, 3211, 3231(e)(1), and 3231(e)(8) of the Code,
where applicable, on compensation deferred under the Plan (the FICA or RRTA
amount). Additionally, the Committee may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA or RRTA amount, and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 of the
Code wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA or RRTA amount, and the
income tax withholding related to such FICA or RRTA amount.

(c) Payment Upon Income Inclusion Under Section 409A. Subject to Section 6.5
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under Part II of the Plan at any time the
Plan fails to meet the requirements of Section 409A of the Code. The payment may
not exceed the amount required to be included in income as a result of the
failure to comply with the requirements of Section 409A of the Code.

(d) Payment of State, Local, or Foreign Taxes. Subject to Section 6.5 hereof,
the Committee may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment under Part II of the Plan to reflect payment of
state, local, or foreign tax obligations arising from participation in the Plan
that apply to an amount deferred under Part II of the Plan before the amount is
paid or made available to the Participant (the state, local, or foreign tax
amount). Such payment may not exceed the amount of such taxes due as a result of
participation

 

10



--------------------------------------------------------------------------------

in the Plan. The payment may be made in the form of withholding pursuant to
provisions of applicable state, local, or foreign law or by payment directly to
the participant. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under Part II
of the Plan to pay the income tax at source on wages imposed under Section 3401
of the Code as a result of such payment and to pay the additional income tax at
source on wages imposed under Section 3401 of the Code attributable to such
additional wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the state, local, and foreign tax
amount, and the income tax withholding related to such state, local, and foreign
tax amount.

(e) Certain Offsets. Subject to Section 6.5 hereof, the Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under Part II of the Plan as satisfaction of a debt of the Participant
to the Company (or any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code), where such
debt is incurred in the ordinary course of the service relationship between the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) and the
Participant, the entire amount of reduction in any of the taxable years of the
Company (or any entity which would be considered to be a single employer with
the Company under Section 414(b) or Section 414(c) of the Code) does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.

(f) Bona Fide Disputes as to a Right to a Payment. Subject to Section 6.5
hereof, the Committee may, in its sole discretion, provide for the acceleration
of the time or schedule of a payment under Part II of the Plan where such
payments occur as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Section 414(b) or Section 414(c) of the Code) of an arm’s length,
bona fide dispute as to the Participant’s right to the deferred amount.

(g) Other Events and Conditions. Subject to Section 6.5 hereof, a payment may be
accelerated upon such other events and conditions as the Internal Revenue
Service may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

(h) Small Payments. Subject to Section 6.5, the Committee may, in its sole
discretion, require a mandatory lump sum payment of the portion of a
Participant’s benefit payable under Part II of the Plan if such amount does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of the Code,
provided that the payment results in the termination and liquidation of the
entirety of the Participant’s benefit payable under Part II of the Plan plus
amounts under all agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Section 409A of the
Code.

6.7 Delay of Payments. To the extent permitted under Section 409A of the Code,
the Committee may, in its sole discretion, delay payment of benefits under Part
II of the Plan under any of the following circumstances, provided that the
Committee treats all payments to similarly situated Participants on a reasonably
consistent basis:

(a) Payments Subject to Section 162(m). A payment may be delayed to the extent
that the Committee reasonably anticipates that if the payment were made as
scheduled, the

 

11



--------------------------------------------------------------------------------

Company’s deduction with respect to such payment would not be permitted due to
the application of Section 162(m) of the Code. If a payment is delayed pursuant
to this Section, then the payment must be made either (i) during the Company’s
first taxable year in which the Committee reasonably anticipates, or should
reasonably anticipate, that if the payment is made during such year, the
deduction of such payment will not be barred by application of Section 162(m) of
the Code, or (ii) during the period beginning with the first business day of the
seventh month following the Participant’s Separation from Service (the “six
month anniversary”) and ending on the later of (x) the last day of the taxable
year of the Company in which the six month anniversary occurs or (y) the 15th
day of the third month following the six month anniversary. Where any scheduled
payment to a specific Participant in a Company’s taxable year is delayed in
accordance with this paragraph, all scheduled payments to that Participant that
could be delayed in accordance with this paragraph must also be delayed. The
Committee may not provide the Participant an election with respect to the timing
of the payment under this Section. For purposes of this Section, the term
Company includes any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code.

(b) Federal Securities Laws or Other Applicable Laws. A payment may be delayed
where the Committee reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
delayed payment is made at the earliest date at which the Committee reasonably
anticipates that the making of the payment will not cause such violation. For
purposes of the preceding sentence, the making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

(c) Other Events and Conditions. A payment may be delayed upon such other events
and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.

6.8 Actual Date of Payment. If calculation of the amount of the payment under
Part II of the Plan is not administratively practicable due to events beyond the
control of the Participant (or Beneficiary), the payment will be treated as made
upon the date specified under Part II of the Plan if the payment is made during
the first calendar year in which the calculation of the amount of the payment is
administratively practicable. Notwithstanding the foregoing, payment must be
made no later than the latest possible date permitted under Section 409A of the
Code. Moreover, notwithstanding any other provision of this Plan to the contrary
except Section 6.5, and to the extent permitted by Section 409A of the Code, a
payment will be treated as made upon the date specified under Part II of the
Plan if the payment is made as close as administratively practicable to the
relevant payment date specified herein, and in any event within the same
calendar year.

6.9 Progress Nonqualified Plan Participants. Notwithstanding anything contained
in this Plan to the contrary, the amount of benefit and payment terms for a
Progress Nonqualified Plan Participant shall be determined in accordance with
the provisions of this Section 6.9. For purposes of clarity, (i) this
Section 6.9 reflects the obligations and rights assumed from the Progress
Nonqualified Plan with respect to the Progress Nonqualified Plan Participants
and (ii) the Progress Nonqualified Plan Participants shall have no further
rights under the Progress Nonqualified Plan.

 

12



--------------------------------------------------------------------------------

(a) Calculation of Progress Nonqualified Plan Participant Benefit. A Progress
Nonqualified Plan Participant’s benefit from the Plan shall equal the greater of
(i) or (ii), where (i) and (ii) are as follows:

 

  (i) The amount in this Section 6.9(a)(i) is the sum of the Frozen Progress
Nonqualified Plan Benefit (as defined in Exhibit A) and ECBP Benefit for
Progress Nonqualified Plan Participant (as defined in Exhibit A).

 

  (ii) The amount in this Section 6.9(a)(ii) is the Minimum Progress
Nonqualified Plan Benefit (as defined in Exhibit A).

(b) General Payment Terms. Except as otherwise provided in Sections 6.9(c),
(d) or (e), the Progress Nonqualified Plan Participant’s benefit shall be paid
in the form of (i) if the Progress Nonqualified Plan Participant does not have
an Eligible Spouse on the date payments under this Plan commence, a Single Life
Annuity, commencing within 60 days after the first day of the calendar month
next following the Progress Nonqualified Plan Participant’s Separation from
Service, and ending with a payment for the month in which the Progress
Nonqualified Plan Participant’s death occurs; provided that the monthly
installments shall be guaranteed for 120 monthly payments with any such
guaranteed payments remaining at such Progress Nonqualified Plan Participant’s
death payable to his Beneficiary or, (ii) if the Progress Nonqualified Plan
Participant has an Eligible Spouse on the date payments under this Plan
commence, then a 50% Qualified Joint and Survivor Annuity for the life of the
Progress Nonqualified Plan Participant, and after the Progress Nonqualified Plan
Participant’s death, for the life of the surviving Eligible Spouse, if any.

(c) Deferred Vested Benefits. If a Progress Nonqualified Plan Participant incurs
a Separation from Service after completing 10 or more years of Service and
before being eligible for a normal or early retirement benefit under Paragraph 1
or 2 of Exhibit A, then except as provided in Section 6.9(e), the Progress
Nonqualified Plan Participant’s benefit under Section 6.9(a) shall be paid in
monthly installments, commencing on the first day of the calendar month
coinciding with or next following the Progress Nonqualified Plan Participant’s
65th birthday and ending with a payment for the month in which the Progress
Nonqualified Plan Participant’s death occurs; provided that, if the Progress
Nonqualified Plan Participant is receiving, or dies after attaining age 55 while
entitled to receive, the deferred vested benefit, then the Progress Nonqualified
Plan Participant’s Eligible Spouse (if any) shall be entitled to an amount equal
to 50% of the deferred vested benefit the deceased Progress Nonqualified Plan
Participant was receiving immediately prior to his death (or would have been
entitled to receive if the Progress Nonqualified Plan Participant had survived
until his 65th birthday), which amount shall be payable to the Eligible Spouse
in monthly installments commencing in the month following the Progress
Nonqualified Plan Participant’s death and ending with a payment for the month in
which the Eligible Spouse’s death occurs.

(d) Pre-Retirement Death Benefits. If a Progress Nonqualified Plan Participant
dies while in the employ of the Company after completing 10 or more years of
Service, the Progress Nonqualified Plan Participant’s Eligible Spouse shall be
eligible for an annuity in an amount equal to the standard benefit or, if
greater, alternative benefit (as specified below) commencing, except as provided
in Section 6.9(e), in the month following the Progress Nonqualified Plan
Participant’s death and shall continue thereafter ending with a payment for the
month in which the Eligible Spouse’s death occurs. The standard benefit shall be
an amount equal to the greater of (i) or (ii), where

 

13



--------------------------------------------------------------------------------

  (i) is the sum of (A) and (B), where (A) is the excess, if any, of (I) forty
percent (40%) of the Target Pre-Retirement Death Benefit (as defined in Exhibit
A) over (II) the Spouse’s Pension (as defined in Exhibit A), each determined as
if the Progress Nonqualified Plan Participant died as of the Progress Merger
Effective Time, and (B) the benefit under Section 7.1 with the Eligible Spouse
as Beneficiary (i.e., the sum of the balance in the Progress Nonqualified Plan
Participant’s Make-Whole Benefit Account and Supplemental Benefit Account)
determined as of the Progress Nonqualified Plan Participant’s actual date of
death, actuarially adjusted using the actuarial assumptions specified in the
definition of ECBP Benefit for Progress Nonqualified Plan Participant in
Paragraph 4 of Exhibit A to an annuity payable for the life of the Eligible
Spouse, and

 

  (ii) is the excess, if any between (I) forty percent (40%) of the Target
Pre-Retirement Death Benefit (as defined in Exhibit A) over (II) the Spouse’s
Pension (as defined in Exhibit A), each determined as of the Progress
Nonqualified Plan Participant’s actual date of death.

The alternative benefit shall be available to a surviving Eligible Spouse of the
Progress Nonqualified Plan Participant who dies while in the employ of the
Company after attaining age 55 with 15 years of Service and shall be equal to
50% of the benefit the Progress Nonqualified Plan Participant would have been
entitled to receive under Section 6.9(a) calculated as if the Progress
Nonqualified Plan Participant had a Separation from Service immediately prior to
his death.

(e) Mandatory Six-Month Delay. Except as otherwise provided in Sections 6.6(a)
and (b), and to the extent required under Section 409A of the Code, with respect
to any Progress Nonqualified Plan Participant who is a Specified Employee as of
his Separation from Service, all amounts that would otherwise be paid under this
Plan during the first six months following the Separation for Service shall
instead be accumulated through and paid (without interest) on the first business
day of the seventh month following the Separation from Service. If the Progress
Nonqualified Plan Participant dies following Separation from Service but prior
to the commencement of payments under this paragraph (e), then, (i) in the case
of benefits payable pursuant to Section 6.9(b), the Progress Nonqualified Plan
Participant’s surviving Eligible Spouse, if any, or Beneficiary, as applicable,
shall be entitled to receive the same death benefit as if the Progress
Nonqualified Plan Participant had commenced receiving benefit payments as of the
first day of the month prior to his death, and (ii) in the case of benefits
payable pursuant to Section 6.9(c), the Progress Nonqualified Plan Participant’s
surviving Eligible Spouse, if any, or Beneficiary, as applicable, shall be
eligible for the surviving spouse benefit set forth therein.

(f) Definitions. See Article II and Exhibit A.

ARTICLE VII

DEATH BENEFITS

7.1 Designation of Beneficiary. Except as otherwise provided in Section 6.9,
upon a Participant’s death, any remaining balance of a Participant’s vested
Make-Whole Account and

 

14



--------------------------------------------------------------------------------

vested Supplemental Account shall be paid to the Participant’s Beneficiary as a
death benefit. The Committee will provide each Participant with a form to be
completed and filed with the Committee whereby the Participant may designate a
Beneficiary.

7.2 Failure to Designate a Beneficiary. If the Participant does not designate a
Beneficiary, or if the Beneficiary who is designated should predecease the
Participant, the death benefit for a deceased Participant shall be paid to the
estate of the Participant, as the Participant’s Beneficiary.

7.3 Death Prior to Commencement of Payment. Except as otherwise provided in
Section 6.9, if a Participant should die while still employed by the Company or
otherwise before payment of any Plan benefits has commenced, payments of any
death benefit shall be made to the Participant’s Beneficiary in the same benefit
payment form elected by the Participant, or otherwise required, under
Section 6.2. Notwithstanding the foregoing, with respect to Part I of the Plan
only: (i) if the Beneficiary is the estate, then the death benefit shall be paid
in a single lump sum, and (ii) if the death benefit is less than $25,000, the
death benefit shall be paid to the Participant’s Beneficiary in a single lump
sum.

7.4 Death After Commencement of Payment. Except as otherwise provided in
Section 6.9, if a Participant should die after payment of Plan benefits has
commenced, payment of any death benefit will be made to the Participant’s
Beneficiary as a continuation of the benefit payment form that had been in
effect for the Participant. Notwithstanding the foregoing, with respect to Part
I of the Plan only, if the Beneficiary is the estate, then the death benefit
shall be paid in a single lump sum.

7.5 Death Benefit for Certain Participants. If an Employee who was an active
participant in the Supplemental Security Plan on December 31, 1996, should die
while still employed by the Company, the portion of the death benefit
attributable to the Employee’s Supplemental Account, determined after taking
into account other death benefits attributable to the elimination of the
Supplemental Security Plan, shall not be less than the amount determined by
multiplying two point five (2.5) times the annualized base rate of pay of the
Employee on the date of death.

ARTICLE VIII

AMENDMENT AND TERMINATION

The Committee retains the sole and unilateral right to terminate, amend, modify
or supplement this Plan, in whole or in part, at anytime. The Committee may
delegate the right to amend the Plan, subject to any limitations it may impose,
to an officer of the Company. No such action shall adversely affect a
Participant’s right to receive amounts then credited to a Participant’s account
with respect to events occurring prior to the date of such amendment. Moreover,
no such action shall in any way affect a Participant’s accrued benefit or the
right to payment thereof under the provisions of Section 6.9 as in effect
immediately prior to the amendment. With respect to Part II of the Plan, subject
to Section 6.5 hereof, the Committee may, in its sole discretion to the extent
permitted in Section 409A of the Code, provide for the acceleration of the time
or schedule of a payment under the Plan upon the termination of the Plan. In the
event of a Change in Control, the Plan shall become irrevocable and may not be
amended or terminated without the written consent of each Plan Participant who
may be affected in any way by such amendment or termination either at the time
of such action or at any time

 

15



--------------------------------------------------------------------------------

thereafter. This restriction in the event of a Change in Control shall be
determined by reference to the date any amendment or resolution terminating the
Plan is actually signed by an authorized party rather than the date such action
purports to be effective.

ARTICLE IX

ADMINISTRATION

9.1 Top Hat Plan. The Company intends for the Plan to be an unfunded “top-hat”
plan for a select group of management or highly compensated employees which is
exempt from substantially all of the requirements of Title I of ERISA pursuant
to Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA. The Company is the Plan
sponsor under Section 3(16)(B) of ERISA.

9.2 Plan Administrator. The Committee shall have the authority to control and
manage the operation and administration of the Plan except as otherwise
expressly provided in this Plan document. The Committee may designate other
persons to carry out fiduciary responsibilities under the Plan. The Committee is
the administrator of the Plan within the meaning Section 3(16)(A) of ERISA. As
administrator, the Committee has the authority (without limitation as to other
authority) to delegate its duties to agents and to make rules and regulations
that it believes are necessary or appropriate to carry out the Plan. The
Committee has the discretion (i) to interpret and construe the terms and
provisions of the Plan (including any rules or regulations adopted under the
Plan), (ii) to determine questions of eligibility to participate in the Plan and
(iii) to make factual determinations in connection with any of the foregoing. A
decision of the Committee with respect to any matter pertaining to the Plan
including without limitation the Employees determined to be Participants, the
benefits payable, and the construction or interpretation of any provision
thereof, shall be conclusive and binding upon all interested persons. Benefits
under the Plan shall be paid only if the Committee decides in its discretion
that the applicant is entitled to benefits under the Plan.

ARTICLE X

CLAIMS PROCEDURE

10.1 Claim. A person with an interest in the Plan shall have the right to file a
claim for benefits under the Plan and to appeal any denial of a claim for
benefits. Any request or application for a Plan benefit or to clarify the
claimant’s rights to future benefits under the terms of the Plan shall be
considered to be a claim.

10.2 Written Claim. A claim for benefits will be considered as having been made
when submitted in writing by the claimant (or by such claimant’s authorized
representative) to the Committee. No particular form is required for the claim,
but the written claim must identify the name of the claimant and describe
generally the benefit to which the claimant believes he is entitled. The claim
may be delivered personally during normal business hours or mailed to the
Committee.

10.3 Committee Determination. The Committee will determine whether, or to what
extent, the claim may be allowed or denied under the terms of the Plan. If the
claim is wholly or partially denied, the claimant shall be so informed by
written notice within 90 days after the day the claim is submitted unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension

 

16



--------------------------------------------------------------------------------

shall be furnished to the claimant prior to the termination of the initial
90-day period. Such extension may not exceed an additional 90 days from the end
of the initial 90-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the final decision. If notice of denial of a claim (in whole
or in part) is not furnished within the initial 90-day period after the claim is
submitted (or, if applicable, the extended 90-day period), the claimant shall
consider that his claim has been denied just as if he had received actual notice
of denial.

10.4 Notice of Determination. The notice informing the claimant that his claim
has been wholly or partially denied shall be written in a manner calculated to
be understood by the claimant and shall include:

 

  (1) The specific reason(s) for the denial.

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based.

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

  (4) Appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

10.5 Appeal. If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Committee requesting that the claim be reviewed. The Committee shall conduct a
full and fair review of each appealed claim and its denial. Unless the Committee
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Committee.

10.6 Request for Review. The request for review of a denied claim must be made
in writing. In connection with making such request, the claimant or his
authorized representative may:

 

  (1) Review pertinent documents.

 

  (2) Submit issues and comments in writing.

10.7 Determination of Appeal. The decision of the Committee regarding the appeal
shall be promptly given to the claimant in writing and shall normally be given
no later than 60 days following the receipt of the request for review. However,
if special circumstances (for example, if the Committee decides to hold a
hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Committee holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Plan’s receipt
of a request for review, unless the request is filed within 30 days preceding
the date of such meeting. In such case, a decision may be made by no later than
the date of the second meeting following the Plan’s receipt of the request for
review. If special circumstances (for example, if the Committee decides to hold
a hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon

 

17



--------------------------------------------------------------------------------

as possible, but no later than the third meeting following the Plan’s receipt of
the request for review. If special circumstances require that the decision will
be made beyond the initial time for furnishing the decision, written notice of
the extension shall be furnished to the claimant (or his authorized
representative) prior to the commencement of the extension. The decision on
review shall be in writing and shall be furnished to the claimant or to his
authorized representative within the appropriate time for the decision.

10.8 Hearing. The Committee may, in its sole discretion, decide to hold a
hearing if it determines that a hearing is necessary or appropriate in order to
make a full and fair review of the appealed claim.

10.9 Decision. The decision on review shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

10.10 Exhaustion of Appeals. A person must exhaust his rights to file a claim
and to request a review of the denial of his claim before bringing any civil
action to recover benefits due to him under the terms of the Plan, to enforce
his rights under the terms of the Plan, or to clarify his rights to future
benefits under the terms of the Plan.

10.11 Committee’s Authority. The Committee shall exercise its responsibility and
authority under this claims procedure as a fiduciary and, in such capacity,
shall have the discretionary authority and responsibility (1) to interpret and
construe the Plan and any rules or regulations under the Plan, (2) to determine
the eligibility of Employees to participate in the Plan, and the rights of
Participants to receive benefits under the Plan, and (3) to make factual
determinations in connection with any of the foregoing. Benefits under the Plan
shall be paid only if the Committee decides in its discretion that the applicant
is entitled to benefits under the Plan.

10.12 Civil Action. Any civil action brought with respect to a decision of the
Committee on review shall be brought within one year of the mailing of the
written decision to the claimant.

ARTICLE XI

NATURE OF COMPANY’S OBLIGATION

11.1 Nature of Obligation. The Company’s obligation to the Participant under
this Plan shall be an unfunded and unsecured promise to pay. The rights of a
Participant or Beneficiary under this Plan shall be solely those of an unsecured
general creditor of the Company. The Company shall not be obligated under any
circumstances to set aside or hold assets to fund its financial obligations
under this Plan.

11.2 Financing. Notwithstanding the foregoing, the Company may, in its sole
discretion establish such accounts, trusts, insurance policies or arrangements,
or any other mechanisms it deems necessary or appropriate to account for or fund
its obligations under the Plan. Any assets which the Company may set aside,
acquire or hold to help cover its financial liabilities under this Plan are and
remain general assets of the Company subject to the claims of its creditors. The
Company does not give, and the Plan does not give, any beneficial ownership
interest in any assets of the Company to a Participant or Beneficiary. All
rights of ownership in

 

18



--------------------------------------------------------------------------------

any assets are and remain in the Company. Any general asset used or acquired by
the Company in connection with the liabilities it has assumed under this Plan
shall not be deemed to be held under any trust for the benefit of the
Participant or any Beneficiary, and no general asset shall be considered
security for the performance of the obligations of the Company. Any asset shall
remain a general, unpledged, and unrestricted asset of the Company. The
Company’s liability for payment of benefits shall be determined only under the
provisions of this Plan, as it may be amended from time to time.

ARTICLE XII

GENERAL PROVISIONS

12.1 No Right to Employment. Nothing in this Plan shall be deemed to give any
person the right to remain in the employ of the Company or affect the right of
the Company to terminate any Participant’s employment with or without cause.

12.2 No Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge. Any
attempt to anticipate, alienate, sell, assign, pledge, encumber or charge these
benefits shall be void. No right or benefit under this Plan shall in any manner
be liable for or subject to the debts, contracts, liabilities, or torts of the
person entitled to the benefit. If any Participant or Beneficiary under the Plan
should become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to a benefit hereunder, then the right or benefit,
in the discretion of the Committee, shall cease. In these circumstances, the
Committee may hold or apply the benefit payment or payments, or any part of it,
for the benefit of the Participant or his Beneficiary, the Participant’s spouse,
children, or other dependents, or any of them, in any manner and in any portion
that the Committee may deem proper. Notwithstanding the foregoing, to the extent
permitted by Section 409A of the Code and subject to Section 6.6, the Committee
shall honor a judgment, order or decree from a state domestic relations court
which requires the payment of part or all of a Participant’s or Beneficiary’s
interest under this Plan to an “alternate payee” as defined in Section 414(p) of
the Code.

12.3 Withholding. Any amount required to be withheld under applicable Federal,
state and local tax laws (including any amounts required to be withheld under
Section 3121(v) of the Code) will be withheld in such manner as the Committee
will determine and any payment under the Plan will be reduced by the amount so
withheld, as well as by any other lawful withholding.

12.4 Governing Law. This Plan shall be construed and administered in accordance
with the laws of the State of North Carolina to the extent that such laws are
not preempted by Federal law.

12.5 Transfer of Accounts. The Make-Whole Account and Supplemental Account, if
any, of each Spectra Energy Participant maintained under the Plan immediately
prior to the Distribution Date shall be transferred to the Spectra Energy Corp
Executive Cash Balance Plan and assumed by Spectra Energy Corp as of the
Distribution Date. Each such Spectra Energy Participant shall have no further
rights under the Plan immediately after his Make-Whole Account and Supplemental
Account, if any, are transferred to the Spectra Energy Corp Executive Cash
Balance Plan and assumed by Spectra Energy Corp in accordance with the terms and
conditions of the Employee Matters Agreement by and between Duke Energy
Corporation and Spectra Energy Corp (the “Employee Matters Agreement”).
Capitalized terms used in this Section 12.5 that are not defined in this Plan
shall have the meaning set forth in the Employee Matters Agreement.

 

19



--------------------------------------------------------------------------------

12.6 Compliance with Section 409A of the Code. It is intended that Part II of
the Plan comply with the provisions of Section 409A of the Code, so as to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be paid or made available to Participants or
Beneficiaries. This Plan shall be construed, administered, and governed in a
manner that effects such intent, and the Company shall not take any action that
would be inconsistent with such intent. Although the Company shall use its best
efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of deferrals under this Plan is not
warranted or guaranteed. Neither the Company, the other members of the
Affiliated Group, their respective directors, officers, employees and advisors,
the Board, nor any committee shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant, Beneficiary or
other taxpayer as a result of the Plan. Any reference in this Plan to
Section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such
Section 409A of the Code by the U.S. Department of Treasury or the Internal
Revenue Service. For purposes of the Plan, the phrase “permitted by Section 409A
of the Code,” or words or phrases of similar import, shall mean that the event
or circumstance shall only be permitted to the extent it would not cause an
amount deferred or payable under the Plan to be includible in the gross income
of a Participant or Beneficiary under Section 409A(a)(1) of the Code.

12.7 Electronic or Other Media. Notwithstanding any other provision of the Plan
to the contrary, including any provision that requires the use of a written
instrument, the Committee may establish procedures for the use of electronic or
other media in communications and transactions between the Plan or the Committee
and Participants and Beneficiaries. Electronic or other media may include, but
are not limited to, e-mail, the Internet, intranet systems and automated
telephonic response systems.

IN WITNESS WHEREOF, this amendment and restatement of the Plan is executed on
behalf of Duke Energy Corporation this 2nd day of July, 2012.

 

DUKE ENERGY CORPORATION By:   /s/ Jennifer L. Weber  

 

20



--------------------------------------------------------------------------------

EXHIBIT A

PROGRESS NONQUALIFIED PLAN PARTICIPANT’S BENEFITS UNDER SECTION 6.9

This Exhibit A is used to determine the benefits provided under Section 6.9 to
Progress Nonqualified Plan Participants (or their Eligible Spouses or
Beneficiaries).

1. Normal Retirement Benefit. A Progress Nonqualified Plan Participant who
incurs a Separation from Service on or after his Progress Normal Retirement Date
shall be eligible for the normal retirement benefit, which is a monthly amount
equal to his Target Normal Retirement Benefit reduced by the sum of (a) his
Assumed Normal Retirement Pension Benefit and (b) his Social Security Benefit.

2. Early Retirement Benefit. A Progress Nonqualified Plan Participant who incurs
a Separation from Service upon or after his attainment of age 55 with at least
15 years of Service (except for purposes of calculating benefits payable under
Paragraph 3 and 4 of this Exhibit A below, as applicable) but prior to his
Progress Normal Retirement Date, shall be eligible for the early retirement
benefit, which is a monthly amount equal to his Target Early Retirement Benefit
reduced by the sum of (a) his Assumed Early Retirement Pension Benefit and
(b) his Social Security Benefit; provided, however, such benefit will be
reduced, where applicable, by the following: (i) the amount of 2.5% for each
year that such benefit is received prior to his Progress Normal Retirement Date,
and (ii) if such eligible Progress Nonqualified Plan Participant’s projected
years of Service at his Progress Normal Retirement Date are less than 15, his
Target Early Retirement Benefit and his Assumed Early Retirement Pension Benefit
shall be calculated based upon his actual years of Service at his Progress Early
Retirement Date rather than upon his projected years of Service at his Progress
Normal Retirement Date.

3. Deferred Vested Benefit. A Progress Nonqualified Plan Participant who incurs
a Separation from Service after completing 10 or more years of Service but who
is not eligible for a retirement benefit under Paragraph 1 or 2 of this Exhibit
A shall be eligible for one of the following benefits: (a) if at Separation from
Service the Progress Nonqualified Plan Participant is not entitled to a deferred
vested Progress Qualified Retirement Pension under the Progress Qualified
Retirement Plan or an early retirement Progress Qualified Retirement Pension
under the Progress Qualified Retirement Plan, his deferred vested benefit shall
be a monthly amount equal to his Target Deferred Vested Benefit reduced by his
Social Security Benefit; (b) if at Separation from Service such eligible
Progress Nonqualified Plan Participant is entitled to a deferred vested Progress
Qualified Retirement Pension under the Progress Qualified Retirement Plan, his
deferred vested benefit shall be a monthly amount equal to his Target Deferred
Vested Benefit reduced by the sum of (i) his Assumed Deferred Vested Pension
Benefit and (ii) his Social Security Benefit; (c) if at his Separation from
Service such eligible Progress Nonqualified Plan Participant is entitled to an
early retirement Progress Qualified Retirement Pension pursuant to Section 5.02
of the Progress Qualified Retirement Plan, his deferred vested benefit shall be
a monthly amount equal to his Target Deferred Vested Benefit reduced by the sum
of (a) his Assumed Early Retirement Pension Benefit and (b) his Social Security
Benefit; provided, however, such Assumed Early Retirement Pension Benefit shall
be calculated at his Separation from Service as provided in this Exhibit A, but
without regard to projected pay credits, and, if applicable, projected
transition credits.

 

21



--------------------------------------------------------------------------------

4. Definitions. For purposes of Section 6.9, this Exhibit A, and sections
expressly stated, the following terms shall have the following meanings unless a
different meaning is clearly required by the context:

Affiliated Group. Shall have, for purposes of determining whether a Progress
Nonqualified Plan Participant has incurred a Separation from Service with the
Affiliated Group, the meaning provided in Section 2.1, except that the phrase
“at least 45 percent” is deleted in each place that it appears and replaced with
the phrase “at least 50 percent”.

Assumed Deferred Vested Pension Benefit. Shall mean the monthly benefit of the
deferred vested Progress Qualified Retirement Pension to commence on his
Progress Normal Retirement Date payable in the form of an annuity to which a
separated Progress Nonqualified Plan Participant would be entitled under the
Progress Qualified Retirement Plan, calculated with the following assumptions
based on such Progress Nonqualified Plan Participant’s marital status at the
time benefits hereunder commence: (a) In the case of a Progress Nonqualified
Plan Participant with an Eligible Spouse, in the form of a 50% Qualified Joint
and Survivor Annuity as provided in the Progress Qualified Retirement Plan.
(b) In the case of a Progress Nonqualified Plan Participant without an Eligible
Spouse, in the form of a Single Life Annuity as provided in the Progress
Qualified Retirement Plan. (c) Without regard to any other benefit payment
option under the Progress Qualified Retirement Plan.

Assumed Early Retirement Pension Benefit. Shall mean the monthly benefit of the
normal retirement Progress Qualified Retirement Pension payable in the form of
an annuity to which a Progress Nonqualified Plan Participant would be entitled
under the Progress Qualified Retirement Plan projected at his Progress Normal
Retirement Date based on the following:

 

(I) The Progress Nonqualified Plan Participant’s account balance under the
Progress Qualified Retirement Plan is determined at the time of the Progress
Nonqualified Plan Participant’s actual Separation from Service. The foregoing is
increased by (i) the pay credits and, if applicable, transition credits, that
the Progress Nonqualified Plan Participant would have received from his actual
Separation from Service through his Progress Normal Retirement Date using the
Progress Nonqualified Plan Participant’s rate of compensation at his actual
Separation from Service (or, if compensation under the Progress Qualified
Retirement Plan includes variable compensation, then compensation for the
calendar year prior to his actual Separation from Service) and the pay credit
table in effect at his actual Separation from Service and (ii) interest credits
in accordance with the rate schedule (or, if applicable, variable rate) in
effect on the Progress Nonqualified Plan Participant’s actual Separation from
Service

 

(II) The amount determined in (I) above is adjusted based upon the Progress
Nonqualified Plan Participant’s marital status at the time benefits hereunder
commence as follows: (a) In the case of a Progress Nonqualified Plan Participant
with an Eligible Spouse, in the form of a 50% Qualified Joint and Survivor
Annuity as provided in the Progress Qualified Retirement Plan. (b) In the case
of a Progress Nonqualified Plan Participant without an Eligible Spouse, in the
form of a Single Life Annuity as provided in the Progress Qualified Retirement
Plan. (c) Without regard to any other benefit payment option under the Progress
Qualified Retirement Plan.

 

22



--------------------------------------------------------------------------------

Assumed Normal Retirement Pension Benefit. Shall mean the monthly benefit of the
normal retirement Progress Qualified Retirement Pension payable in the form of
an annuity to which a Progress Nonqualified Plan Participant would be entitled
under the Progress Qualified Retirement Plan if he retired at his Progress
Normal Retirement Date, calculated with the following assumptions based on his
marital status at the time benefits hereunder commence: (a) In the case of a
Progress Nonqualified Plan Participant with an Eligible Spouse, in the form of a
50% Qualified Joint and Survivor Annuity as provided in the Progress Qualified
Retirement Plan. (b) In the case of a Progress Nonqualified Plan Participant
without an Eligible Spouse, in the form of a Single Life Annuity as provided in
the Progress Qualified Retirement Plan. (c) Without regard to any other benefit
payment option under the Progress Qualified Retirement Plan.

ECBP Benefit for Progress Nonqualified Plan Participant. Shall mean the benefit
under Article IV of the Plan (i.e., the sum of the balance in the Progress
Nonqualified Plan Participant’s Make-Whole Benefit Account and Supplemental
Benefit Account attributable to pay and supplemental credits made from the
Progress Merger Effective Time until Separation from Service) determined at the
time payment actually occurs under Section 6.9(b), actuarially adjusted to the
payment form in which the Progress Nonqualified Plan Participant’s Frozen
Progress Nonqualified Plan Benefit is payable at commencement (for purposes of
clarity, single life annuity, single life annuity with 120 monthly payments
guaranteed, or 50% Qualified Joint and Survivor Annuity, as applicable). Any
actuarial adjustment shall be determined using the mortality and interest
assumptions under the Duke Energy Retirement Cash Balance Plan as in effect from
time to time for converting the cash balance account to a form of payment. For
purposes of clarity, note that, as of the Progress Merger Effective Time, the
Duke Energy Retirement Cash Balance Plan uses the applicable mortality table as
defined in Section 417(e)(3) of the Code and the applicable interest rate as
provided in Section 417(e) of the Code for the month of August prior to the
beginning of the year during which commencement is to occur to convert the cash
balance to a single life annuity and uses the 1983 Group Annuity Mortality Table
weighted 50% male and 50% female and 7% interest compounded annually to convert
the single life annuity to other optional forms of payment.

Eligible Spouse. Shall mean the spouse of a Progress Nonqualified Plan
Participant who, under the laws of the State where the marriage was contracted,
is deemed married to that Progress Nonqualified Plan Participant on the date on
which the payments from this Plan are to begin to the Progress Nonqualified Plan
Participant, except that, for purposes of Section 6.9(c) and (d), Eligible
Spouse shall mean a person who is married to a Progress Nonqualified Plan
Participant for a period of at least one year prior to his death. For purposes
of applying Sections 6.8, 11.1, 11.2, 12.2 and 12.6 of the Plan, an Eligible
Spouse of a Progress Nonqualified Plan Participant shall be deemed to be that
Progress Nonqualified Plan Participant’s “Beneficiary”.

50% Qualified Joint and Survivor Annuity. Shall have the meaning given to such
term in the Progress Qualified Retirement Plan.

Final Average Salary. Shall mean, a Progress Nonqualified Plan Participant’s
average monthly Progress Salary (as defined below) during the 36 completed
calendar months of highest compensation within the 120-month period immediately
preceding the Progress Merger Effective Time. In determining average monthly
Progress Salary (i) annual incentives and other similar payments shall be deemed
received in twelve (12) equal payments beginning with the eleventh preceding
month and ending with the month such payments were actually made (for purposes
of

 

23



--------------------------------------------------------------------------------

clarity, the payment must actually have been made prior to the Progress Merger
Effective Time for such payment to be included in determining Final Average
Salary), and (ii) amounts of compensation deferred under any deferred
compensation plan or arrangement shall be deemed received in the months such
payments would have been received assuming no deferral had occurred. For years
of Service granted under the terms of a written employment agreement, Progress
Salary during each such month is deemed to be zero dollars ($0.00) for purposes
of calculating Final Average Salary. Solely for purposes of determining a
Progress Nonqualified Plan Participant’s Minimum Progress Nonqualified Plan
Benefit under Section 6.9(a)(ii) and the Target Pre-Retirement Death Benefit
determined as of the Progress Nonqualified Plan Participant’s actual date of
death under Section 6.9(d)(ii), the Final Average Salary (as determined above)
shall be increased by the increase in the Consumer Price Index –Urban Wage
Earners and Clerical Workers (“CPI-W”) for the period from the Progress Merger
Effective Time to the earliest to occur of the Progress Nonqualified Plan
Participant’s death, Separation from Service, Progress Early Retirement Date, or
Progress Normal Retirement Date, whichever is applicable.

Frozen Progress Nonqualified Plan Benefit. Shall mean the Normal Retirement
Benefit, Early Retirement Benefit or Deferred Vested Benefit, as applicable,
determined under Paragraph 1, 2 or 3, as applicable, of this Exhibit A as if the
Progress Nonqualified Plan Participant incurred a Separation from Service as of
the Progress Merger Effective Time, subject, however, to the following:

 

(I) If the Progress Nonqualified Plan Participant is eligible for an Early
Retirement Benefit under Paragraph 2 of Exhibit A at the time that the Progress
Nonqualified Plan Participant’s benefit commences, the reduction (if any) for
commencement prior to the Progress Nonqualified Plan Participant’s 65th birthday
shall be determined as provided in Exhibit A at the time that the Progress
Nonqualified Plan Participant’s benefit commences.

 

(II) The Progress Nonqualified Plan Participant’s marital status (and payment
form) shall be determined at the time that the Progress Nonqualified Plan
Participant’s benefit commences.

 

(III) The Assumed Deferred Vested Pension Benefit, Assumed Early Retirement
Pension Benefit or Assumed Normal Retirement Pension Benefit, as applicable,
shall be determined as of the Progress Merger Effective Time and without regard
to the limitations imposed by Section 415 of the Code with respect to the
Progress Qualified Retirement Plan.

 

(IV) For purposes of clarity, the Progress Nonqualified Plan Participant’s Final
Average Salary, Service, Social Security Benefit, and, except to the extent
provided in (I) and (II), eligibility for a Normal Retirement Benefit, Early
Retirement Benefit, or Deferred Vested Benefit, as applicable, shall be
determined as of the Progress Merger Effective Time.

Minimum Progress Nonqualified Plan Benefit. Shall mean the Normal Retirement
Benefit, Early Retirement Benefit or Deferred Vested Benefit, as applicable,
determined under this Exhibit A as of the time of the Progress Nonqualified Plan
Participant’s actual Separation from Service, subject to the following:

 

24



--------------------------------------------------------------------------------

(I) The Progress Nonqualified Plan Participant’s Final Average Salary shall be
determined as provided in this Exhibit A (for purposes of clarity, determined at
the Progress Merger Effective Time and as adjusted for cost of living from the
Progress Merger Effective Time to the earliest to occur of the Progress
Nonqualified Plan Participant’s death, Separation from Service, Progress Early
Retirement Date, or Progress Normal Retirement Date, whichever is applicable).

 

(II) The Progress Nonqualified Plan Participant’s Assumed Deferred Vested
Pension Benefit, Assumed Early Retirement Pension Benefit or Assumed Normal
Retirement Pension Benefit, as applicable, shall be determined at the time of
the Progress Nonqualified Plan Participant’s actual Separation from Service.

 

(III) The Progress Nonqualified Plan Participant’s marital status (and payment
form) shall be determined at the time that the Progress Nonqualified Plan
Participant’s benefit commences.

 

(IV) For purposes of clarity, the Participant’s Service, Social Security
Benefit, and eligibility for a Normal Retirement Benefit, Early Retirement
Benefit or Deferred Vested Benefit, as applicable, shall be determined as of the
time of the Progress Nonqualified Plan Participant’s actual Separation from
Service.

Progress Early Retirement Date. Shall mean the date on which a Progress
Nonqualified Plan Participant who qualifies for the early retirement benefit of
Paragraph 2 of this Exhibit A retires from the employ of the Affiliated Group.

Progress Merger Effective Time. Has the meaning provided to the term “Effective
Time” in the Agreement and Plan of Merger, dated as of January 8, 2011, by and
among the Duke Energy Corporation, Diamond Acquisition Corporation and Progress
Energy, Inc., which date is July 2, 2012.

Progress Normal Retirement Date. Shall mean the first day of the calendar month
coinciding with or next following the Progress Nonqualified Plan Participant’s
65th birthday.

Progress Nonqualified Plan. Shall have the meaning given that term in Article I.

Progress Nonqualified Plan Participant. Shall have the meaning given that term
in Section 3.3.

Progress Qualified Retirement Pension. Shall mean a level monthly annuity which
is payable under the Progress Qualified Retirement Plan as of the Benefit
Commencement Date (as defined in the Progress Qualified Retirement Plan) if the
Progress Nonqualified Plan Participant elected an annuity form of benefit.

Progress Qualified Retirement Plan. Shall mean the “Progress Energy Pension
Plan” (as amended effective January 1, 2002) as it may be amended from time to
time thereafter, and shall include, if applicable, any plan into which the
Progress Energy Pension Plan is merged.

Progress Salary. Shall mean the sum of: (1) The annual base compensation paid
prior to the Progress Merger Effective Time by Progress Energy, Inc. and its
participating affiliates to a Progress Nonqualified Plan Participant, and
(2) annual cash awards made prior to the Progress

 

25



--------------------------------------------------------------------------------

Merger Effective Time under incentive compensation programs of Progress Energy,
Inc. and its participating affiliates, excluding, however, any payment made
under Progress Energy’s Long-Term Compensation Program or Progress Energy’s
equity incentive plans, and (3) amounts of annual compensation deferred prior to
the Progress Merger Effective Time under any deferred compensation plan or
arrangement of Progress Energy, Inc. and its participating affiliates
(including, without limitation, the “Executive Deferred Compensation Plan,” the
“Deferred Compensation Plan for Key Management Employees of Progress Energy,
Inc.,” the “Progress Energy, Inc. Management Deferred Compensation Plan” and the
“Progress Energy 401(k) Savings and Stock Ownership Plan”) and which, but for
the deferral, would have been reflected in Internal Revenue Service Form W-2.

Service. Shall have the same meaning as “Eligibility Service” as provided in the
Progress Qualified Retirement Plan, plus any additional years of service that
may have been granted to the Progress Nonqualified Plan Participant in
connection with the Progress Nonqualified Plan. For purposes of clarity, Service
for purposes of calculating the Frozen Progress Nonqualified Plan Benefit is
determined (and frozen) as of the Progress Merger Effective Time.

Single Life Annuity. Shall have the meaning given to such term in the Progress
Qualified Retirement Plan.

Social Security Benefit. Shall mean the monthly amount of benefit which a
Progress Nonqualified Plan Participant is or would be entitled to receive at age
65 as a primary insurance amount under the federal Social Security Act, as
amended, whether or not he applies for such benefit, and even though he may lose
part or all of such benefit through delay in applying for it, by making
application prior to age 65 for a reduced benefit, by entering into covered
employment, or for any other reason. The amount of such Social Security Benefit
to which the Progress Nonqualified Plan Participant is or would be entitled
shall be estimated by the Committee for the purposes of this Plan as of the
January 1 of the year in which his Separation from Service occurs on the
following basis: (a) For a Progress Nonqualified Plan Participant entitled to a
normal retirement benefit, on the basis of the federal Social Security Act as in
effect on the January 1 coincident with or next preceding his Progress Normal
Retirement Date (regardless of any retroactive changes made by legislation
enacted after said January 1); (b) For a Progress Nonqualified Plan Participant
entitled to an early retirement benefit, on the basis of the federal Social
Security Act as in effect on the January 1 coincident with or next preceding his
Progress Early Retirement Date (regardless of any retroactive change made by
legislation enacted after said January 1), assuming that his employment, and
Progress Salary in effect at the Effective Time, continued to age 65; or (c) For
a Progress Nonqualified Plan Participant entitled to a deferred vested benefit
under Paragraph 3 of this Exhibit A, on the basis of the federal Social Security
Act as in effect on the January 1 coincident with or next preceding his
Separation from Service (regardless of any retroactive change made by
legislation enacted after said January 1), assuming that his employment, and
Progress Salary in effect at the Progress Merger Effective Time, continued to
age 65.

Spouse’s Pension. Shall mean the actual monthly benefit payable to an Eligible
Spouse under the Progress Qualified Retirement Plan, assuming (i) the Eligible
Spouse is the Progress Nonqualified Plan Participant’s Beneficiary under the
Progress Qualified Retirement Plan, and (ii) the Eligible Spouse commences
payment under the Progress Qualified Retirement Plan in the form of an annuity
in the month following the month of the Progress Nonqualified Plan Participant’s
death.

 

26



--------------------------------------------------------------------------------

Target Early Retirement Benefit. Shall mean an amount equal to a Progress
Nonqualified Plan Participant’s Final Average Salary determined at his Progress
Early Retirement Date multiplied by 2.25% for each projected year of Service at
his Progress Normal Retirement Date up to a maximum of 62%. Notwithstanding the
foregoing, with respect to a Progress Nonqualified Plan Participant who was a
member of Progress Energy Inc.’s Senior Management Committee on December 31,
2008, the Target Early Retirement Benefit shall be determined by multiplying the
Progress Nonqualified Plan Participant’s Final Average Salary by 4% for each
projected year of Service at his Progress Normal Retirement Date up to a maximum
of 62%.

Target Normal Retirement Benefit. Shall mean an amount equal to a Progress
Nonqualified Plan Participant’s Final Average Salary determined at his Progress
Normal Retirement Date multiplied by 2.25% for each year of Service at his
Progress Normal Retirement Date up to a maximum of 62%. Notwithstanding the
foregoing, with respect to a Progress Nonqualified Plan Participant who was a
member of Progress Energy Inc.’s Senior Management Committee on December 31,
2008, the Target Normal Retirement Benefit shall be determined by multiplying
the Progress Nonqualified Plan Participant’s Final Average Salary by 4% for each
projected year of Service at his Progress Normal Retirement Date up to a maximum
of 62%.

Target Pre-Retirement Death Benefit. Shall mean an amount equal to a deceased
Progress Nonqualified Plan Participant’s Final Average Salary determined at his
death multiplied by 2.25% for each year of Service at his death up to a maximum
of 62%. Notwithstanding the foregoing, with respect to a Progress Nonqualified
Plan Participant who was a member of Progress Energy Inc.’s Senior Management
Committee on December 31, 2008, the Target Pre-Retirement Death Benefit shall be
determined by multiplying the Progress Nonqualified Plan Participant’s Final
Average Salary by 4% for each year of Service at his death up to a maximum of
62%.

Target Deferred Vested Benefit. Shall mean an amount equal to a Progress
Nonqualified Plan Participant’s Final Average Salary determined at his
Separation from Service multiplied by 2.25% for each year of Service at his
Separation from Service up to a maximum of 62%. Notwithstanding the foregoing,
with respect to a Progress Nonqualified Plan Participant who was a member of
Progress Energy Inc.’s Senior Management Committee on December 31, 2008, the
Target Deferred Vested Benefit shall be determined by multiplying the Progress
Nonqualified Plan Participant’s Final Average Salary by 4% for each year of
Service at his Separation from Service up to a maximum of 62%.

 

27